Exhibit 10.24

 

SUBLEASE

 

BY AND BETWEEN

 

INFORMATICA CORPORATION

 

AND

 

NIKU CORPORATION

 

FOR SUBLEASE PREMISES LOCATED AT

 

2000 SEAPORT BLVD, SUITES 100 AND 300

 

REDWOOD CITY, CALIFORNIA 94063

 

(A portion of Building 2)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

BASIC SUBLEASE INFORMATION

   i

1.

   SUBLEASE PREMISES    1

2.

   INCORPORATION OF MASTER LEASE    3

3.

   TERM AND TERMINATION    4

4.

   OPTION TO RENEW    4

5.

   RENT    5

6.

   SERVICES AND UTILITIES    7

7.

   MAINTENANCE    8

8.

   ASSIGNMENT AND SUBLETTING    9

9.

   NOTICES    10

10.

   DEFAULTS    10

11.

   PROVISIONS OF THE MASTER LEASE    10

12.

   ALTERATIONS    11

13.

   SURRENDER AND HOLDOVER    11

14.

   SECURITY DEPOSIT    12

15.

   HAZARDOUS MATERIALS    12

16.

   SIGNAGE    13

17.

   SUBTENANT’S INSURANCE    14

18.

   MASTER LANDLORD’S CONSENT    14

19.

   FURNITURE    14

20.

   BROKERS    15

21.

   INDEMNITY    15

22.

   FITNESS CENTER    15

23.

   CAFETERIA    16

24.

   USE    16

25.

   MISCELLANEOUS    16

26.

   DAMAGE AND DESTRUCTION    17

27.

   QUIET ENJOYMENT    17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBITS Exhibit A    Copy of Master Lease Exhibit B    Plan of Sublease
Premises Exhibit B-1    Plan of Warehouse and UPS Areas Exhibit C    Hazardous
Materials Definition Exhibit D    Initial T.I.’s Exhibit E    Furniture List
Exhibit F    Recurring Building Maintenance Costs for 2005



--------------------------------------------------------------------------------

BASIC SUBLEASE INFORMATION

 

This Basic Sublease Information is provided solely as a convenience to summarize
certain Sublease provisions and is not intended as a complete summary of all
material terms and conditions of the Sublease. In the event of any inconsistency
between any information shown in this Basic Sublease Information and the
provisions of the Sublease, the provisions of the Sublease shall govern.

 

Address of Sublease Premises:    2000 Seaport Blvd., Suites 100 and 300     
Redwood City, CA 94063 Subtenant’s Name and Address for Notice:    Prior to the
Sublease Commencement Date:      Niku Corporation      305 Main Street     
Redwood City, CA 94063      Attn: Chief Financial Officer      After the
Sublease Commencement Date:      Niku Corporation      2000 Seaport Blvd., Suite
300      Redwood City, CA 94063      Attn: Chief Financial Officer With a
courtesy copy to:    Hopkins & Carley,      A Law Corporation      70 S. First
Street      San Jose, CA 95113      Attn: Julie A. Frambach, Esq.
Sublandlord’s Name and Address for Notice:    Informatica Corporation      100
Cardinal Way      Redwood City, CA 94063      Attention: General Counsel     
With a courtesy copy to:      Buchalter Nemer Fields & Younger      333 Market
Street, 25th Floor      San Francisco, CA 94105      Attention: Robert B.
Anderson, Esq. Master Landlord:    Pacific Shores Investors, LLC      c/o Jay
Paul Company      353 Sacramento Street, Suite 1740      San Francisco, CA 94111
     With a courtesy copy to:      Thomas G. Perkins, Esq.      99 Almaden
Blvd., 8th Floor      San Jose, CA 95113

 

-i-



--------------------------------------------------------------------------------

Permitted Use:    Office, research and development and other uses permitted
under the Master Lease Rentable Area of Sublease Premises:    Approximately
51,063 rentable square feet, consisting of approximately 15,422 sf comprising a
portion of the first floor and 35,641 comprising the 3rd Floor at 2000 Seaport
Blvd. as shown on Exhibit B as well as the warehouse and UPS areas cross-hatched
on Exhibit B-1 (provided that the warehouse and UPS areas are not included in
the rentable square feet of the Sublease Premises, and Subtenant’s use of and
access to the warehouse and UPS areas shall be shared with the other subtenants
of the Building, if any, subject to the provisions of Section 1(f) of the
Sublease). Subtenant’s Percentage Share:    37.66% Subtenant’s Share of Master
Premises Operating Expenses:    37.66% Sublease Commencement Date:    June 15,
2005, subject to adjustment pursuant to Section 1(b) of the Sublease. Sublease
Expiration Date:    August 18, 2008, subject to renewal in accordance with
Section 4 of the Sublease. Base Rent Commencement Date:    October 15, 2005,
subject to adjustment pursuant to Section 1(b) of the Sublease. Monthly Base
Rent:          

Period

--------------------------------------------------------------------------------

  

Monthly

Base Rent

--------------------------------------------------------------------------------

     June 15, 2005 to August 14, 2005    None (Utilities and Janitorial Expenses
only)      August 15, 2005 to October 14, 2005   

None

(Utilities, Janitorial Expenses, Master Premises Operating Expenses and Building
Maintenance Costs Only)

     October 15, 2005 to October 14, 2006    $33,190.95 ($0.65 per rsf per
month)      October 15, 2006 to November 14, 2007    $44,935.44 ($0.88 per rsf
per month)      November 15, 2007 to August 14, 2008    $50,041.74 ($0.98 per
rsf per month)

 

-ii-



--------------------------------------------------------------------------------

Security Deposit:    $90,000 Prepaid Rent:    $70,977.57 Subtenant’s Broker:   
Wayne Mascia Associates Sublandlord’s Broker:    BT Commercial

 

-iii-



--------------------------------------------------------------------------------

SUBLEASE

 

THIS SUBLEASE (the “Sublease”) is entered into effective as of             
    , 2005 (the “Effective Date”) by and between INFORMATICA CORPORATION, a
Delaware corporation (“Sublandlord”), and NIKU CORPORATION, a Delaware
corporation (“Subtenant”). Capitalized terms used herein that are not
specifically defined herein or in the Basic Sublease Information shall have the
respective meanings accorded to them in the Master Lease.

 

RECITALS

 

A. Sublandlord, as Lessee, is leasing from Pacific Shores Center, LLC (“Master
Landlord”), those certain premises located at 2000 Seaport Boulevard, Redwood
City, California 94063 (the “Premises”) pursuant to that certain Triple Net
Building Lease dated effective February 22, 2000 (the “Master Lease”). Subtenant
acknowledges having reviewed the Master Lease, a copy of which is attached as
Exhibit A hereto.

 

B. Sublandlord desires to lease to Subtenant and Subtenant desires to lease from
Sublandlord a portion of the Premises on the terms and conditions set forth in
this Sublease.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. SUBLEASE PREMISES

 

(a) Sublandlord hereby leases to Subtenant and Subtenant hires from Sublandlord
that certain portion of the Premises, together with the appurtenances thereto,
commonly known and described as 2000 Seaport Boulevard, Suites 100 and 300,
Redwood City, California, being the entire third floor and a portion of the
first floor of the building commonly known as 2000 Seaport Boulevard, Redwood
City, California 94063 (the “Building”) and consisting of approximately 51,063
rentable square feet in the Building shown on the plan attached as Exhibit B
hereto, plus that certain warehouse and UPS areas indicated with cross-hatch
marks on the plan attached as Exhibit B-1 hereto (collectively, the “Sublease
Premises”). Notwithstanding any other provision of this Sublease to the
contrary, Sublessee’s rights to that portion of the warehouse (other than the
cage therein built for Sublessee) and the UPS area is non-exclusive and subject
to the usage of such areas by other tenants of the Premises.

 

(b) Subject to the provisions of Section 3(e) below, Sublandlord shall deliver
possession of the Sublease Premises to Subtenant in the required condition on
June 15, 2005. In the event that Sublandlord is unable to deliver possession of
the Sublease Premises to Subtenant in the required condition by June 15, 2005
(and such delay is not attributable to any act or omission of Subtenant), then
Sublandlord shall not be liable for any damage caused thereby, nor shall this
Sublease be void or voidable, nor shall the term hereof be extended beyond the
Sublease Expiration Date specified in the Basic Sublease Information, but the
Base Rent Commencement Date for the Sublease Premises shall be delayed one day
for each day after June 15, 2005 until Sublandlord has delivered the Sublease
Premises to Subtenant in the required condition. In the event that the term of
this Sublease commences after the Sublease Commencement Date specified in the
Basic Sublease Information, the expiration date of this Sublease shall continue
to be the Sublease Expiration Date specified in the Basic Sublease Information,
the term of the Sublease shall be adjusted accordingly, and the Monthly Base
Rent Schedule shall be adjusted accordingly so that Subtenant enjoys all of the
rent concessions contained therein. In the event that Sublandlord does not
deliver possession of the Sublease Premises by August 15, 2005 (and such delay
is not attributable to any act or omission of Subtenant), Subtenant may
terminate this Sublease and the Security Deposit and any prepaid Rent shall be
returned to Subtenant.

 

1



--------------------------------------------------------------------------------

(c) Subtenant is taking possession of the Sublease Premises in its “AS-IS”
condition except for the following items (which items are to be performed by
Sublandlord as set forth in this Section 1(c)): (i) carpets cleaned, (ii) walls
patched and paint touched up; and (iii) professional cleaning. Sublandlord makes
no representations or warranties with respect to the Sublease Premises except as
otherwise expressly set forth in this Sublease, and Sublandlord shall have no
obligation hereunder to make, install, remodel or alter any tenant improvement
for the benefit of Subtenant or otherwise make or perform any repairs, renewals
or replacements to the Sublease Premises as an inducement to Subtenant to enter
into this Sublease or as a condition precedent to the effectiveness of this
Sublease. Notwithstanding the above, Sublandlord represents to Subtenant that,
to the best of Sublandlord’s knowledge as of the Effective Date: (i) the
Sublease Premises are in good working order, condition and repair; and (ii)
there are no material defects in the Sublease Premises or the Building that
would unreasonably interfere with Subtenant’s use of the Sublease Premises for
Subtenant’s ordinary business purposes to the extent such purposes are
consistent with the Permitted Use of the Sublease Premises.

 

(d) Subtenant acknowledges that the square footage of the Sublease Premises as
specified in Section 1(a) is an estimate and that Sublandlord does not warrant
the exact square footage of the Sublease Premises. Subtenant and Sublandlord
accept the square footage of the Sublease Premises as that specified in Section
1(a) above, and for purposes of this Sublease neither party shall have the right
to modify the square footage of the Sublease Premises during the Sublease Term.

 

(e) Subtenant shall have the right:

 

(i) subject to compliance with Sublandlord’s reasonable security procedures, to
the non-exclusive use of the Building lobby, hallways to the Sublease Premises
and restrooms;

 

(ii) subject to compliance with Master Landlord’s rules and regulations, to the
non-exclusive use of the Common Areas as provided for in Section 2.02 of the
Master Lease;

 

(iii) commencing on the Sublease Commencement Date, to the use of three (3)
parking spaces per 1,000 rentable square feet of the Sublease Premises free of
charge throughout the Sublease Term and any extensions thereof;

 

(iv) subject to any limitations set forth in the Master Lease, to access to the
Sublease Premises 24 hours per day, 7 days per week, 52 weeks per year; and

 

(v) at Subtenant’s sole expense and on a non-exclusive basis, to maintain a
full-time or part-time receptionist presence in the main entry lobby of the
Building, provided that Subtenant shall direct such receptionist (if any) to
assist in directing visitors of, and occasional deliveries to, other Building
tenants.

 

(f) Subtenant’s use of and access to the warehouse area and UPS area indicated
with cross-hatch marks on Exhibit B-1 on the first floor of the Building shall
be shared with the other subtenants (if any) in the Building. In the event that
Sublandlord subleases space in the Building to one or more additional subtenants
desiring use of and access to the warehouse area and UPS area, Sublandlord shall
install, at Sublandlord’s expense, locking storage areas in the warehouse area
for the use of Subtenant and the other subtenant(s). Such locking storage areas
shall consist of cages configured with chainlink fencing up to eight feet high
and with no top on the cage. In such case, Subtenant’s locked storage area
within the warehouse shall be approximately 310 square feet, as shown on Exhibit
B-1. Subtenant shall not be charged any additional Monthly Base Rent for its
access to and use of the

 

2



--------------------------------------------------------------------------------

warehouse area and the UPS area, and Subtenant shall have the right, subject to
this Section 1(f), to use its Percentage Share of the UPS power. Subject to an
agreement with Openwave Systems, Inc., the only existing subtenant in the
Building as of Effective Date (“Openwave”), as to a pro rata allocation of the
UPS power resources, if Subtenant determines that another subtenant is using
more than its pro rata share of the UPS power and this use impinges on
Subtenant’s use of UPS power, then Subtenant shall notify Sublandlord of this
fact and Sublandlord will use commercially reasonable efforts to cause the
over-user to cut its use to only its pro rata share, provided that such overuse
and proper UPS power use allocation can be reasonably determined. Sublandlord’s
obligation to cause Openwave to limit its use of UPS power shall be conditioned
upon, and limited by the terms of, an agreement to be worked out by Subtenant
with Openwave regarding a pro rata sharing of the UPS power.

 

2. INCORPORATION OF MASTER LEASE

 

(a) This Sublease is subject to all of the terms and conditions of the Master
Lease and, except as set forth in Section 11 below, the rights and obligations
of Lessor and Lessee under those provisions of the Master Lease incorporated
into this Sublease shall be deemed to be the rights and obligations of
Sublandlord and Subtenant, respectively, as they relate to the Sublease Premises
and the Building. All of the terms and conditions of the Master Lease are
incorporated herein as terms and conditions of this Sublease (with each
reference therein to Lessor, Lessee and Premises to be deemed to refer to
Sublandlord, Subtenant and Sublease Premises, respectively), excepting only the
following provisions of the Master Lease and as set forth in Section 11 below:

 

Sections:    1.01, 2.01, 2.04, 3.01, 3.02, 4.01, 4.02, 4.03, 4.06, 5.03, 5.04,
7.03, 17.08, 17.14, 17.24

 

Exhibits:    B, C, D, E, F, G

 

(b) In the event that either Subtenant or Sublandlord shall receive any notice
from the Master Landlord regarding a default pursuant to any of the provisions
of the Master Lease, the party receiving such notice shall promptly give a copy
thereof to the other party.

 

(c) Sublandlord represents and warrants for the benefit of Subtenant that: (i)
the copy of the Master Lease attached hereto is a true, correct and complete
copy thereof; (ii) there exist no amendments, modifications or other agreements
(whether oral or written) affecting the Master Lease except as attached hereto;
(iii) to Sublandlord’s current knowledge, neither Sublandlord nor Master
Landlord is in default under the provisions of the Master Lease, nor is there
any event, condition or circumstance existing which, with notice or the passage
of time (or both), would constitute a default or event of default thereunder;
(iv) the Master Lease is in full force and effect and is a valid and binding
obligation of Sublandlord and Master Landlord; and (v) to Sublandlord’s current
knowledge, there are no pending or threatened actions, suits or proceedings
before any court or administrative agency against Sublandlord, Master Landlord
or the Premises which could, in the aggregate, adversely affect the Sublease
Premises (or any part thereof) or the ability of Sublandlord to perform its
obligations under this Sublease or the Master Lease, and Sublandlord is not
aware of any facts which might result in any such actions, suits or proceedings.

 

(d) So long as Subtenant complies, within all applicable notice and cure
periods, with its obligations under this Sublease (including the payment of all
Rent when due), Sublandlord shall preserve the Master Lease and keep the Master
Lease in full force and effect throughout the Sublease Term (unless the failure
to keep the Master Lease in full force and effect is caused in whole or in part
by Subtenant’s, or its agents’, employees’ or contractors’ acts or omissions),
subject to Sublandlord’s right to terminate the Master Lease in connection with
casualty or condemnation. Notwithstanding anything to the contrary contained in
this Sublease or the Master Lease, Sublandlord shall not surrender the Sublease

 

3



--------------------------------------------------------------------------------

Premises, amend the terms of the Master Lease in such a manner as to materially
adversely affect Subtenant’s use of the Sublease Premises or increase the
obligations or decrease the rights of Subtenant hereunder, or voluntarily
terminate the Master Lease during the Sublease Term (except in connection with
casualty or condemnation as permitted under the Master Lease), unless and until
Master Landlord has agreed in writing to continue this Sublease in full force
and effect as a direct lease between Master Landlord and Subtenant upon and
subject to all of the terms, covenants and conditions of this Sublease for the
balance of the Sublease Term, including any extensions thereto. If Master
Landlord so consents, Subtenant shall attorn to Master Landlord in connection
with any such surrender or voluntary termination and shall execute an attornment
agreement in such form as may be reasonably satisfactory to Master Landlord and
Subtenant.

 

3. TERM AND TERMINATION

 

(a) The term of this Sublease (the “Sublease Term”) shall commence on the
Sublease Commencement Date specified in the Basic Sublease Information and end
on the Sublease Expiration Date specified in the Basic Sublease Information,
unless extended pursuant to the provisions of Section 4 hereof or earlier
terminated pursuant to the provisions of this Sublease.

 

(b) In the event of the termination for any reason of Sublandlord’s interest as
Lessee under the Master Lease, then this Sublease shall terminate therewith
without any liability of Sublandlord to Subtenant; provided, however, that
Sublandlord shall be liable to Subtenant for any termination of the Sublease
that results from Sublandlord’s material breach of the Master Lease, to the
extent that such material breach is not caused in whole or in part by Subtenant
or its agents, contractors, employees or invitees or any third party not
affiliated with Sublandlord. To the extent that the Master Lease grants
Sublandlord any discretionary right to terminate the Master Lease in connection
with a casualty or condemnation, then Sublandlord shall be entitled to exercise
or not exercise such right in its sole and absolute discretion, without the
prior written consent of Subtenant. Sublandlord shall give Subtenant notice of
any exercise by Sublandlord of such discretionary right to terminate the Master
Lease concurrently with Sublandlord’s notice to Master Landlord.

 

(c) Provided that Subtenant has delivered its certificates of insurance to
Sublandlord as required under this Sublease, then on or after June 7, 2005
Sublandlord shall deliver the Sublease Premises to Subtenant in the condition
required by Section 1(c) above and Subtenant shall have the right to enter and
occupy the Sublease Premises from and after such date (the “Early Occupancy
Period,” which shall end on the Sublease Commencement Date); provided, that (i)
Sublandlord and Subtenant have executed and delivered this Sublease and (ii)
Master Landlord has executed and delivered its unconditional written consent to
this Sublease. Subtenant’s early entry and occupancy during the Early Occupancy
Period shall be subject to and in accordance with all of the terms and
conditions of this Sublease other than that Subtenant shall have no obligation
to pay Rent other than Utilities and janitorial expenses during the Early
Occupancy Period.

 

4. OPTION TO RENEW

 

(a) If Subtenant is not in Default hereunder and has not at any time been in
Default hereunder beyond the applicable cure period, Subtenant shall have the
option to renew this Sublease (the “Renewal Option”), upon written notice
thereof not less than six (6) months prior to the Sublease Expiration Date,
either: (i) for a renewal term of one (1) year, commencing at the Sublease
Expiration Date; or (ii) for a renewal term equal to the term remaining under
the Master Lease. This Renewal Option may not be exercised by any assignee or
subtenant of Subtenant, except for any assignee or subtenant permitted under
Section 8(b) of this Sublease. If Subtenant timely exercises its Renewal Option
provided in this Section 4(a), then this Sublease shall continue in full force
and effect as written except that there shall be no further Renewal Options and
the Monthly Base Rent shall be adjusted as provided in this Section 4.

 

4



--------------------------------------------------------------------------------

(b) If Subtenant exercises its Renewal Option under Section 4(a)(i) above, the
Monthly Base Rent for the renewal term shall be equal to $1.00 per square foot
per month.

 

(c) If Subtenant exercises its Renewal Option under Section 4(a)(ii) above, the
Monthly Base Rent for the renewal term shall be an amount equal to the fair
market rental rate(s) for a five (5) year term for comparable space in the
Greater San Francisco/Mid-Peninsula area (collectively “Fair Market Rent”), but
in no event less than $1.00 per square foot per month. Sublandlord shall advise
Subtenant in writing of Sublandlord’s calculation of Fair Market Rent no later
than thirty (30) days after Subtenant has exercised its Renewal Option. If
Subtenant disagrees with such calculation, it shall advise Sublandlord in
writing thereof within thirty (30) days thereafter. If there is a disagreement
on such calculation, the parties shall promptly meet to attempt to resolve their
differences. If these differences as to Fair Market Rent are not resolved within
a one (1) month period, then the parties shall submit the matter to arbitration
in accordance with the terms of this Section 4 so that Fair Market Rent is
determined no later than one (1) month prior to the Sublease Expiration Date.

 

(d) If the parties are unable to reach agreement on Fair Market Rent during the
period specified in Section 4(c), then within ten (10) days thereafter either
party may advise the other in writing of the name and address of its arbitrator.
Each arbitrator shall be an appraiser or commercial real estate broker with at
least ten (10) years of experience with commercial rental rates in the greater
San Francisco/Mid-Peninsula area. Within ten (10) days after receipt of such
notice from the initiating party (the “Initiator”) designating its arbitrator,
the other party (the “Recipient”) shall give notice to the Initiator, specifying
the name and address of the person designated by the Recipient to act as
arbitrator on its behalf who shall be similarly qualified. If the Recipient
fails to notify the Initiator of the appointment of its arbitrator within the
time specified above, then the arbitrator appointed by the Initiator shall be
the arbitrator to determine Fair Market Rent. The duty of the arbitrator(s)
shall be to determine the Fair Market Rent. The arbitrators so chosen shall meet
within ten (10) days after the second arbitrator is appointed, and any decision
as to Fair Market Rent in which the two arbitrators concur shall be binding and
conclusive upon the parties. If within ten (10) days after such first meeting
the two arbitrators shall be unable to agree promptly upon a determination of
Fair Market Rent, they shall within ten (10) days thereafter appoint a third
arbitrator, who shall be a competent and impartial person with qualifications
similar to those required of the first two arbitrators. Concurrently with their
selection of the third arbitrator, the two arbitrators selected by the parties
shall each furnish the third arbitrator with his or her determination of the
Fair Market Rent in writing, supported by the reasons therefor, with counterpart
copies to each party. The arbitrators shall arrange for a simultaneous exchange
of such proposed resolutions. The role of the third arbitrator shall be to
select one of the two proposed resolutions that most closely approximates the
third arbitrator’s determination of Fair Market Rent. The third arbitrator shall
make such selection within ten (10) days of receipt of the two proposed
resolutions, and shall have no right to propose a middle ground or any
modification of either of the two proposed resolutions. The resolution that the
third arbitrator chooses as most closely approximating his or her determination
of Fair Market Rent shall constitute the decision of the arbitrators and be
final and binding upon the parties. Each party shall pay the fees and expenses
of its respective arbitrator and both shall share equally the fees and expenses
of the third arbitrator (if any), and the attorneys’ fees and expenses of
counsel for the respective parties and of witnesses shall be paid by the
respective party engaging such counsel or calling such witnesses.

 

5. RENT

 

(a) Subtenant shall pay Monthly Base Rent in the amounts specified in the Basic
Sublease Information to Sublandlord for each month of the Sublease Term, without
offset or deduction

 

5



--------------------------------------------------------------------------------

for the Sublease Premises, in advance, on the first day of each month of the
Sublease Term, in lawful money of the United States. Monthly Base Rent shall
commence and be adjusted on the Rent Commencement Dates specified in the Basic
Sublease Information. Rent for any partial month shall be prorated on the basis
of the number of days in such month. All Monthly Base Rent and all other charges
payable by Subtenant under this Sublease shall be referred to herein as “Rent.”
Notwithstanding the foregoing, (i) for the two-month period commencing June 15,
2005 and ending August 14, 2005, the Subtenant shall be obligated to pay only
the Utilities and janitorial costs associated with the Sublease Premises and
(ii) for the two-month period commencing August 15, 2005 and ending October 14,
2005, the Subtenant shall be obligated to pay only the Utilities, janitorial
costs, the Estimated Operating Expenses and the Building Maintenance Expenses
associated with the Sublease Premises.

 

(b) In addition to Monthly Base Rent, and commencing on the date identified for
that purpose in the Basic Sublease Information, on the first day of each month
of the Sublease Term Subtenant shall pay as additional Rent Subtenant’s Share of
the Master Premises Operating Expenses (as provided in the Basic Sublease
Information). As used in this Sublease, the term “Master Premises Operating
Expenses” means all actual out-of-pocket costs payable by Sublandlord to Master
Landlord under Sections 4.05, 7.01, 9.01 and 9.02 of the Master Lease and the
fitness center fees charged by Master Landlord for the Building (except for the
insurance deductibles as set forth in Section 7.01 of the Master Lease, which
will be part of the Master Premises Operating Expenses passed through to
Subtenant only to the extent that, if Sublandlord is charged by Master Landlord
for any insurance deductible as part of a casualty to the Building, then
Sublandlord will treat that deductible expense as a capital expenditure to be
amortized and charged to Subtenant at its Percentage Share of the charge based
on the amortization schedule set forth in Section 6.05 of the Master Lease, with
the useful life being the useful life of the repairs covered by the deductible).

 

(i) During each calendar year or partial calendar year of the Sublease Term, in
addition to Monthly Base Rent Subtenant will pay to Sublandlord on the first day
of each month an amount equal to the product of Subtenant’s Share of Master
Premises Operating Expenses multiplied by the “Estimated Operating Expenses” for
the Master Premises for such calendar year. “Estimated Operating Expenses” for
any calendar year shall mean Sublandlord’s reasonable estimate of the Master
Premises Operating Expenses for the ensuing calendar year, which estimate shall
be based on the Master Landlord’s Statement received by Sublandlord from Master
Landlord pursuant to Section 4.05 of the Master Lease. Sublandlord and Subtenant
agree that the initial Estimated Operating Expenses for calendar year 2005 shall
be $0.74 per rentable square foot of the Sublease Premises per month. During any
partial calendar year during the Sublease Term, Estimated Operating Expenses
will be estimated on a full-year basis. During the last month of each year
during the Sublease Term, or as soon thereafter as practicable, Sublandlord will
give Subtenant written notice of the Estimated Operating Expenses for the
ensuing calendar year. On or before the first day of each month during the
ensuing calendar year, Subtenant will pay to Sublandlord the product of
Subtenant’s Share of Master Premises Operating Expenses multiplied by the
Estimated Operating Expenses for such calendar year; provided, however, that if
such written notice is not given in the last month of the calendar year,
Subtenant will continue to make monthly payments in the ensuing calendar year on
the basis of the prior year’s Estimated Operating Expenses until the month after
such written notice is given, at which time Subtenant will commence making
monthly payments based upon the revised Estimated Operating Expenses and, in the
month Subtenant first makes a payment based upon the revised Estimated Operating
Expenses, Subtenant will also pay to Sublandlord the difference between the
amount payable based upon the revised Estimated Operating Expenses and the
amount payable based upon the prior year’s Estimated Operating Expenses for each
month which has elapsed since the last month of the prior calendar year or, if
Subtenant’s payments of the prior year’s Estimated Operating Expenses exceeded
the revised or actual Estimated Operating Expenses for the year in question,
Sublandlord shall credit the excess to Estimated Operating Expenses next coming
due until credited in full. If at any time or times it reasonably appears to
Sublandlord that the actual Master Premises Operating Expenses for any calendar
year will vary from the

 

6



--------------------------------------------------------------------------------

Estimated Operating Expenses for such calendar year, Sublandlord may, by written
notice to Subtenant, revise the Estimated Operating Expenses for such calendar
year, and subsequent payments by Subtenant in such calendar year will be based
upon such revised Estimated Operating Expenses.

 

(ii) Nothing in this Section 5(b) shall modify Sublandlord’s and Subtenant’s
obligations with respect to repair and maintenance of the Building and the
Common Areas set forth elsewhere in this Sublease.

 

(c) Rent payments shall be sent to Sublandlord in care of the following address:

 

Informatica Corporation

100 Cardinal Way

Redwood City, CA 94063

Attn: Real Estate Department

 

(d) Subtenant shall pay Sublandlord a late charge, equal to the lesser of five
percent (5%) of the late payment of Rent or interest on such Rent at the maximum
rate permitted by law, if Rent is not received by Sublandlord within five (5)
days after such payment is due.

 

(e) Upon execution of this Sublease, Subtenant shall deliver to Sublandlord
Monthly Base Rent for the period of October 15, 2005 to November 14, 2005 in the
amount of $33,190.95 and Subtenant’s Share of Master Premises Operating Expenses
in the amount of $37,786.62 for the period of August 15, 2005 to September 14,
2005.

 

6. SERVICES AND UTILITIES

 

(a) The term “HVAC” as used in this Sublease shall mean the heating, ventilating
and air conditioning system for the Building. The term “Building Systems” as
used in this Sublease shall be the electrical, plumbing, lighting, HVAC, gas,
sprinkler systems, loading doors, life safety, backup generator, UPS and sewer
systems for the Building.

 

(b) From and after the commencement of the Early Occupancy Period, Sublandlord
shall arrange for water, gas, electricity, HVAC, garbage collection and sewer
service (collectively the “Utilities”) to be supplied to the Sublease Premises.
Subtenant shall pay Subtenant’s Percentage Share of the cost of the Utilities
supplied to the Building within thirty (30) days after receipt of Sublandlord’s
invoices therefor. Subtenant shall have the right to request and review
reasonable evidence supporting Sublandlord’s calculation of Subtenant’s
Percentage Share of the costs for such Utilities, but Subtenant’s obligation to
pay Subtenant’s Percentage Share of the cost of the Utilities shall not be
dependent upon Subtenant’s review and approval of such supporting evidence.
Notwithstanding anything to the contrary herein, Subtenant shall be responsible
for HVAC expenses incurred by Subtenant’s use of the Sublease Premises after the
business hours of 7:00 a.m. to 5:00 p.m., Monday through Friday, which expenses
shall accrue at $ 75.00 per hour (provided, however, that such expenses will
accrue at a rate of $25.00 per hour per zone after Subtenant has installed, at
its sole expense, equipment reasonably acceptable to Sublandlord and at
locations reasonably acceptable to Sublandlord that will enable Sublandlord to
determine when a zone is turned on and off); provided, that the foregoing is an
estimate only and Subtenant shall be required to reimburse Sublandlord only for
the HVAC expenses actually incurred, without markup.

 

(c) Notwithstanding anything to the contrary in this Sublease, Sublandlord shall
have no responsibility or liability for the interruption of water, gas,
electricity, HVAC, garbage collection, sewer or any other Utility service to the
Sublease Premises, and Subtenant shall not have the right to terminate this
Sublease due to a failure of one or more Utilities to be supplied to the
Sublease Premises;

 

7



--------------------------------------------------------------------------------

provided, however, that if any Utilities services are interrupted such that
Subtenant is unable to use all or substantially all of the Sublease Premises for
more than fifteen (15) consecutive days, Subtenant shall be entitled to
abatement of Rent for each day thereafter until such utility services are
restored.

 

(d) Subtenant shall contract and pay for its own cable, internet, telephone and
long distance services directly to the service provider.

 

(e) Subtenant shall contract and pay for its own security and janitorial
services for the Sublease Premises (including trash removal from the Sublease
Premises to the dumpster for the Building).

 

7. MAINTENANCE

 

(a) Subtenant shall, at its sole cost and expense, keep, maintain and repair the
Sublease Premises as required by Section 6.01(a) of the Master Lease, except for
those items to be maintained by Sublandlord as provided in Section 7(c) hereof.
Without limiting the foregoing, Subtenant shall be responsible for repairing any
damage to the Sublease Premises or the Building caused by Subtenant or its
employees, agents or contractors which is beyond normal wear and tear, and
Sublandlord shall have no liability therefore. Subtenant hereby expressly waives
all rights to make repairs at the expense of Sublandlord as provided in Section
1942 of the California Civil Code; provided, however, that Subtenant may make
emergency repairs if Subtenant has notified Sublandlord of an emergency
condition needing immediate repair and the Sublandlord is unable or unwilling to
make such immediate repairs within a reasonable time under the circumstances.

 

(b) The waiver of liability provided in the last sentence of Section 6.01(b) of
the Master Lease shall apply to Sublandlord’s obligation to repair and maintain
the Sublease Premises, and is incorporated herein by reference, with references
to “Lessor” therein deemed to refer to Sublandlord and references to “Lessee”
therein deemed to refer to Subtenant.

 

(c) Except for those items to be repaired, maintained or replaced by Master
Landlord under the Master Lease, and except for the Sublease Premises (which
shall be maintained by Subtenant), Sublandlord shall be responsible for the
maintenance, repair and replacement of the Building, including the Building
Systems and the Building Common Areas (as hereinafter defined), subject to
Subtenant’s obligation to reimburse Sublandlord for Subtenant’s Percentage Share
of the Building Maintenance Costs as provided in Section 7(d) hereof; provided,
however, that notwithstanding anything in this Sublease to the contrary,
Subtenant shall be responsible for the repair and maintenance of the HVAC within
the Sublease Premises, and Sublandlord shall have no responsibility therefor.
Sublandlord shall not have an obligation to perform such maintenance, repairs or
replacements of the Building, Building Systems or Building Common Areas unless
and until Subtenant has given Sublandlord notice of the need for such
maintenance, repairs or replacements. The “Building Common Areas” shall mean the
exterior Building walls, roof membrane, Building lobbies, hallways in
non-exclusive areas, stairwells between floors, elevators and non-exclusive
restrooms in the Building and other similar public areas and access ways.
Subtenant acknowledges that, pursuant to the terms of the Master Lease, Master
Landlord may change the Building Common Areas in Master Landlord’s sole and
absolute discretion.

 

(d) In addition to the payment of Monthly Base Rent, Subtenant’s Share of Master
Premises Operating Expenses, Subtenant’s Percentage Share of Utilities and any
other additional items of Rent payable by Subtenant under this Sublease,
Subtenant shall pay Sublandlord for Subtenant’s Percentage Share of the Building
Maintenance Costs within thirty (30) days after Sublandlord has invoiced
Subtenant therefor. Sublandlord represents that it has shared with and provided
to Subtenant a list of planned and contracted for recurring Building Maintenance
Costs for 2005 as attached hereto as Exhibit F and warrants that this list
represents Sublandlord’s best estimate of required annual recurring

 

8



--------------------------------------------------------------------------------

Building Maintenance Costs for 2005 of which Sublandlord is aware as of the
Effective Date. Sublandlord represents that to the best of its knowledge as of
the Effective Date the recurring Building Maintenance Costs for 2005 will be
approximately $0.058 per square foot of rentable space per month, and
Sublandlord further agrees to cap such recurring Building Maintenance Costs at
$0.07 per rentable square feet of space per month for the period through August
15, 2006. As used in this Sublease, “Building Maintenance Costs” means all costs
and expenses of operating, repairing, maintaining and replacing the Building
(including the Building Systems and Building Common Areas) as Sublandlord may
from time to time deem appropriate, in Sublandlord’s reasonable discretion, to
comply with the Master Lease, including without limitation: (i) costs and
expenses incurred by Sublandlord for those items which Sublandlord is required
to keep maintain, repair and replace pursuant to Section 6.01(a) of the Master
Lease (other than those items which Subtenant or any other subtenant of the
Building is obligated to repair, maintain and replace); (ii) the cost of
supplies, tools, materials and equipment for any other Building repairs and
maintenance; (iii) costs incurred for inspection and servicing, including all
outside maintenance contracts necessary or proper for the maintenance of the
Building, the Building Systems and the Building Common Areas; (iv) janitorial
services for the Building Common Areas, window cleaning, sweeping, rubbish
removal, exterminating and water treatment; (v) the cost of repair, maintenance
and replacement of elevator, electrical, plumbing and mechanical equipment and
all other Building Systems and Building Common Areas; (vi) license, permit and
inspection fees; (vii) costs of providing security, night watchmen or other
security systems which Sublandlord may elect to provide in Sublandlord’s
reasonable discretion; (viii) management fees incurred to cover accounting,
bookkeeping and Building facilities property management services, which shall
not exceed $20,000 per year for the entire Building with actual costs up to such
cap being passed through as a Building Maintenance Costs (provided, that
overhead, profit charges and other such charges and fees from contractors or
maintenance service providers for their services, though those costs may be
labeled as management fees on the invoices, shall be deemed not to constitute
management fees for purposes of this clause (viii) and therefore not subject to
such cap); and (ix) costs and expenses for any additional work, labor,
materials, services or improvements to comply with any governmental laws, rules,
regulations or other requirements applicable to the Premises. That portion of
the above costs as are defined in Section 6.05 of the Master Lease as capital
expenditures shall be subject to treatment as such under said Section 6.05.
Subtenant shall have the right to request and review reasonable evidence
supporting Sublandlord’s calculation of Subtenant’s Percentage Share of the
Building Maintenance Costs, but Subtenant’s obligation to pay Subtenant’s Share
of the Building Maintenance Costs shall not be dependent upon Subtenant’s
approval of such supporting evidence. Notwithstanding the foregoing, Subtenant
shall not be obligated to pay any Building Maintenance Costs that are (i) fairly
allocable to any period of time prior to the Sublease Commencement Date or after
the expiration or earlier termination of this Sublease (other than as a result
of Subtenant’s default) or (ii) payable as a result of a material default by
Sublandlord under the Master Lease or as a result of the gross negligence or
willful misconduct of Sublandlord or its agents.

 

8. ASSIGNMENT AND SUBLETTING

 

(a) Except as provided in Section 8(b), any assignment or subletting by
Subtenant of the Sublease or the Sublease Premises shall be governed by the
assignment and subletting provisions of the Master Lease, and the term “Lessor”
in Article XI of the Master Lease shall mean each of Master Landlord and
Sublandlord. Sublandlord and Subtenant will share 50%/50% in all profits
associated with an assignment or subletting after any profits due to Master
Landlord have been paid, with such profits to be net of Subtenant’s reasonable
leasing commissions, legal fees, proceeds from the sale or lease of Subtenant’s
personal property to any transferee and the cost of any improvements paid for by
Subtenant.

 

(b) Subject to obtaining Master Landlord’s consent thereto as required under the
Master Lease, Subtenant may assign or sublet the Sublease Premises (including
the Renewal Option) without the consent of Sublandlord (and with Sublandlord’s
cooperation in getting this same provision from Master Landlord in the Consent
to Sublease as a condition precedent to this Sublease) to: (i) any

 

9



--------------------------------------------------------------------------------

corporation that controls, is controlled by or is under common control with
Subtenant; (ii) any corporation resulting from the merger or consolidation of
Subtenant; or (iii) any person or entity that acquires all or substantially all
of the assets of Subtenant as a going concern of the business that is being
conducted on the Sublease Premises (in each case, a “Permitted Assignee”);
provided, that the Permitted Assignee assumes in full the obligations of
Subtenant hereunder, and provided further that the use(s) to which the Sublease
Premises are put does not change. Any such assignment or sublease shall not
relieve Subtenant of its obligations hereunder.

 

9. NOTICES

 

All notices and demands of any kind required to be given by Sublandlord or
Subtenant hereunder shall be in writing and effective the next business day
after depositing with a nationally recognized overnight courier service such as
Federal Express or three (3) days after depositing with the United States Postal
Service as certified mail, return receipt requested, postage prepaid, and
addressed to Sublandlord or Subtenant, as the case may be, at the address set
forth below or at such other address as they may designate from time to time by
giving notice in accordance with the provisions of this Section 9.

 

If to Sublandlord:    See Basic Sublease Information If to Subtenant:    See
Basic Sublease Information If to Master Landlord:    See Basic Sublease
Information

 

10. DEFAULTS

 

The default provisions set forth in Section 12.01 of the Master Lease are
incorporated herein as if set forth herein in full; provided, that the proviso
at the end of Section 12.01(a) thereof shall not be so incorporated herein.

 

11. PROVISIONS OF THE MASTER LEASE

 

(a) Notwithstanding anything to the contrary contained in this Sublease:

 

(i) Subtenant shall indemnify, defend, protect and hold harmless Sublandlord and
its agents, employees, directors and officers pursuant to the indemnity
provisions of the Master Lease, provided that Subtenant does not indemnify
Sublandlord for Sublandlord’s gross negligence or willful misconduct;

 

(ii) Sublandlord does not assume, and is not assuming, any of the obligations of
Master Landlord under the Master Lease (including the indemnification,
compliance with laws, and maintenance obligations); provided, however, that
Sublandlord shall continue to perform all of “Lessee’s” obligations under the
Master Lease to the extent those obligations are not made the obligations of
Subtenant pursuant to the provisions of this Sublease and shall otherwise comply
with the provisions of Section 7(c) hereof; and

 

(iii) The right of entry of Master Landlord under the Master Lease shall be the
right of each of Master Landlord and Sublandlord.

 

(b) References to “Lessor” in Section 2.02, the first five sentences of Section
6.01.b, Sections 6.02, 6.05, the first sentence of Section 7.01, and Sections
7.03, 8.01.a, 13.01, 13.02, 16.01, 17.13, and 17.19 of the Master Lease shall
mean only Master Landlord. In addition, (i) the phrase “It is

 

10



--------------------------------------------------------------------------------

the intention of the parties hereto that this Lease shall not be terminable for
any reason by Lessee” at the beginning of the third sentence of Section 4.04
shall not be deemed to terminate or otherwise modify Subtenant’s termination
rights set forth in this Sublease, and (ii) the reference to “Lessor” in the
third sentence of Section 9.01 shall mean both Sublandlord and Master Landlord.
With respect to the waiver of subrogation contained in the Master Lease, such
waiver shall, subject to the written approval of Master Landlord, be deemed to
be modified to constitute an agreement by and among Master Landlord, Sublandlord
and Subtenant. The waivers and limitations of liability set forth in Section
7.07(c) of the Master Lease shall be mutual as between Sublandlord and
Subtenant.

 

12. ALTERATIONS

 

In the event that Subtenant desires to make alterations, additions or
improvements to the Sublease Premises, Subtenant shall concurrently provide to
each of Sublandlord and Master Landlord, in accordance with the notice
provisions herein, a description of the proposed alterations, additions or
improvements, together with and a copy of the proposed plans and specifications
for review and approval. Subtenant shall make no alterations, additions or
improvements in or to the Sublease Premises without the prior written consent of
both Sublandlord and, if required by the Master Lease, Master Landlord. The
parties acknowledge that Sublandlord may undertake certain Alterations at the
Building, which Alterations will not exceed $100,000.00 in cost in any 12-month
period, without the consent of Master Landlord pursuant to Section 6.03 of the
Master Lease. Subtenant understands and agrees that Sublandlord shall allocate
portions of such Alterations to the various subtenants at the Building in
Sublandlord’s sole discretion, and may allocate all, some or none of such
Alterations to the Sublease Premises as Sublandlord may from time to time
determine is appropriate. Sublandlord shall not unreasonably withhold, condition
or delay its consent to any proposed alteration, addition or improvement.
Notwithstanding the foregoing, it shall not be unreasonable for Sublandlord to
withhold consent to any alteration, addition or improvement for which Master
Landlord does not provide consent. Sublandlord shall give its consent or reasons
for failure to consent to any proposed alteration, addition or improvement
within ten (10) business days after Sublandlord has received from Subtenant a
description of the proposed alterations, additions or improvements together with
and a copy of the proposed plans and specifications. Any such approved
alterations, additions or improvements shall be installed in accordance with the
terms of the Master Lease. In the event that Subtenant makes any such
alterations, additions or improvements, Subtenant shall restore the Sublease
Premises at the expiration or earlier termination of the Sublease Term to its
condition existing as of the Sublease Commencement Date, reasonable wear and
tear excepted, unless Master Landlord otherwise agrees in writing. If Master
Landlord agrees in writing that any alterations, additions or improvements
installed by Subtenant may remain in the Sublease Premises upon the expiration
or earlier termination of this Sublease, Sublandlord shall not have the right to
require that Subtenant remove those alterations, additions or improvements upon
the expiration or earlier termination of this Sublease. The parties acknowledge
that Subtenant intends to perform certain alterations at the inception of this
Sublease (the “Initial T.I’s”), as more fully set forth in Exhibit D hereto.
Subject to Master Landlord’s consent to the Initial T.I.’s, Sublandlord consents
to the Initial T.I.’s. Master Landlord’s consent to the Initial T.I.’s is a
condition precedent to this Sublease being effective as between Sublandlord and
Subtenant.

 

13. SURRENDER AND HOLDOVER

 

Upon the expiration or earlier termination of this Sublease, Subtenant shall
promptly quit and surrender to Sublandlord the Sublease Premises broom clean, in
the same condition as received, ordinary wear and tear and loss by casualty (not
arising from the actions or inactions of Subtenant or its agents, employees or
contractors), acts of God, alterations, additions or improvements with respect
to which Master Landlord has not reserved the right to require removal,
Hazardous Materials (as defined below) not arising out of Hazardous Materials
Activities conducted by Subtenant, its agents, employees, contractors,
sublessees, assignees and invitees and condemnation excepted. Subtenant shall
remove all of

 

11



--------------------------------------------------------------------------------

its movable furniture and other effects but shall leave the Furniture (as
defined in Section 19 below) in the Sublease Premises. In no event shall
Subtenant be obligated to remove any alterations, additions or improvements
installed in the Sublease Premises by any person, including without limitation
Sublandlord, prior to the earlier of the commencement of the Early Occupancy
Period or the Sublease Commencement Date (or at any other time, if not
constructed by or for the benefit of Subtenant). If Subtenant fails to so vacate
the Sublease Premises on a timely basis as required, in addition to the amounts
for which Subtenant is responsible under the provisions of the Master Lease for
such failure to vacate Subtenant shall reimburse each of Sublandlord and Master
Landlord for all costs, expenses, reasonable attorneys fees and damages
(including but not limited to any amounts required to be paid to third parties
who were to have occupied the Sublease Premises) incurred by Sublandlord and/or
Master Landlord as a result of such failure to vacate, plus interest at the
maximum rate allowed by law, on all amounts not paid by Subtenant within ten
(10) days of demand.

 

14. SECURITY DEPOSIT

 

Within five (5) business days after the execution of this Sublease by Subtenant,
Subtenant shall pay to Sublandlord the amount of the Security Deposit specified
in the Basic Sublease Information as a non-interest bearing security deposit for
Subtenant’s performance under this Sublease. The Security Deposit may be in the
form of cash or an unconditional, irrevocable letter of credit without
documents, from a bank and in a form reasonably acceptable to Sublandlord
(provided, that Sublandlord hereby acknowledges that Mid-Peninsula Bank is
acceptable to Sublandlord), with Sublandlord as beneficiary, drawable in whole
or in part, and providing for payment at a location in the greater Bay Area on
presentation. Sublandlord shall not be required to keep the Security Deposit
separate from its general accounts. In the event Subtenant has performed all of
the terms and conditions of this Sublease throughout the Sublease Term, this
amount paid as Security Deposit shall be returned to Subtenant within 30 days
after Subtenant’s vacating the Sublease Premises, after first deducting any sums
owing to Sublandlord. In the event Subtenant defaults, beyond applicable notice
and cure periods, under this Sublease, Sublandlord will be entitled but not
obligated to use or retain some or all of this Security Deposit to compensate
for any unpaid rent, loss, expense or risk associated with the default, all
without seeking judicial relief. In the event of such recourse to the Security
Deposit, Sublandlord is entitled to require Subtenant to replenish the Security
Deposit funds on ten (10) days’ written notice. In no event will Subtenant be
entitled to have access to the Security Deposit or to require that any portion
of the Security Deposit be paid over to the Master Landlord. If the Security
Deposit is in all or in part in the form of a Letter of Credit, the failure of
Subtenant to deliver a replacement Letter of Credit at least thirty (30) days
prior to the expiration of the then-current Letter of Credit shall constitute a
separate default entitling Sublandlord to draw immediately and entirely on the
current Letter of Credit, and the proceeds thereof shall constitute a cash
Security Deposit. Notwithstanding the foregoing, if for any reason Sublandlord
draws on the Letter of Credit, then Subtenant shall have the right, upon ten
(10) days’ prior written notice to Sublandlord, to obtain a refund from
Sublandlord of any unapplied proceeds of the Letter of Credit which Sublandlord
has drawn upon, any such refund being conditioned upon Subtenant simultaneously
delivering to Sublandlord a replacement Letter of Credit meeting the
requirements of this Section 14.

 

15. HAZARDOUS MATERIALS

 

(a) As used herein, the terms “Environmental Laws,” “Hazardous Materials,” and
“Hazardous Material Activities” shall have the same meanings as identified on
Exhibit C, which is incorporated herein in its entirety by this reference.

 

(b) Subtenant shall conduct any and all of its Hazardous Materials Activities on
the Premises and Sublease Premises in compliance with the provisions of the
Master Lease and all applicable Environmental Laws.

 

12



--------------------------------------------------------------------------------

(c) Subtenant shall, at its own expense, procure, maintain in effect and comply
with all conditions of any and all environmental permits, licenses,
certificates, authorizations, or approvals required under any Environmental Laws
for any Hazardous Materials Activities at the Premises or Sublease Premises by
Subtenant (“Environmental Approvals”).

 

(d) Sublandlord and Subtenant each shall deliver promptly to the other any
notices, orders or similar documents received from any governmental agency or
official or third party concerning any alleged violation of any Environmental
Law. Upon having knowledge thereof, Sublandlord and Subtenant each shall
promptly provide notice to the other party of:

 

(i) any regulatory action that has been instituted or threatened by any
governmental agency or court with respect to the Premises or the Sublease
Premises that relates to any Hazardous Materials Activities;

 

(ii) any claim relating to any Hazardous Materials Activities at the Premises or
the Sublease Premises; or

 

(iii) any actual or threatened material release on, under or about the Premises
or Sublease Premises of any Hazardous Material(s), except any Hazardous
Material(s) whose discharge or emission is expressly authorized by and in
compliance with an Environmental Approval issued by a federal, state, regional
or local governmental agency pursuant to Environmental Laws.

 

(e) Subtenant shall indemnify, hold harmless and defend Sublandlord and Master
Landlord from and against any liabilities, claims, demands, obligations,
responsibilities, losses, damages (whether punitive or consequential), charges,
costs and expenses (including without limitation attorneys’, experts’ and
consultants’ fees, costs of investigation and feasibility studies), fines,
penalties, and monetary sanctions or interest which are incurred at any time
related directly or indirectly to Hazardous Materials Activities of Subtenant or
its employees, agents, contractors or invitees on or about the Premises or the
Sublease Premises, except to the extent that any of the foregoing is caused by
the gross negligence or willful misconduct of Sublandlord or Master Landlord.

 

(f) Sublandlord represents to Subtenant that, to the best of Sublandlord’s
knowledge as of the Effective Date, there are no actions, proceedings or claims
pending or threatened concerning any Hazardous Materials at the Sublease
Premises.

 

(g) The provisions of Section 15(e) shall survive the expiration or earlier
termination of this Sublease.

 

16. SIGNAGE

 

Subtenant shall be entitled to place its corporate name and logo as the primary
tenant at the Building on Subtenant’s Percentage Share of the Building monument
signage, in the Building’s lobby area and at the reception desk. Subtenant’s
signage at the reception desk will be exclusive, and any other subtenant’s
signage in the lobby area of the Building shall be limited to the wall
directory. All Signage shall comply with Master Landlord’s published signage
specifications for the Building, with such signage also being subject to the
approval of the Master Landlord, the approval of the Sublandlord, the terms of
the Master Lease, any CC&Rs and the City of Redwood City sign ordinances. The
approval of the Sublandlord shall not be unreasonably withheld or delayed;
provided, that it shall not be unreasonable for Sublandlord to withhold its
approval if Master Landlord withholds its approval. Subtenant shall remove such
signage at the expiration or earlier termination of the Sublease Term at
Subtenant’s sole cost and expense, and shall restore any damage caused by such
removal.

 

13



--------------------------------------------------------------------------------

17. SUBTENANT’S INSURANCE

 

Subtenant shall, during the entirety of the Sublease Term, keep in full force
and effect the general liability insurance, all risk property insurance,
worker’s compensation insurance and any other insurance required to be carried
by Sublandlord as lessee under the Master Lease, all in accordance with the
provisions of the Master Lease. Master Landlord and Sublandlord shall be named
additional insureds against claims for personal injury and property liability as
described in the Master Lease. Subtenant shall deliver to Sublandlord, at least
ten (10) days prior to the respective Sublease Commencement Date and thereafter
at least thirty (30) days prior to expiration of each such policy, certificates
of insurance evidencing the coverages required to be carried by Subtenant herein
with limits not less than those specified in the Master Lease.

 

18. MASTER LANDLORD’S CONSENT

 

This Sublease (and delivery of possession of the Sublease Premises to Subtenant)
is subject to the written consent of Master Landlord, which consent is governed
by the terms of the Master Lease but shall also be upon terms and conditions
acceptable to Subtenant and Sublandlord in their reasonable discretion. If
Master Landlord refuses to consent unconditionally to this Sublease, or if the
Master Landlord’s consent does not contain terms and conditions that are
acceptable to Sublandlord or Subtenant, this Sublease shall terminate and
neither party shall have any continuing obligation to the other with respect to
the Subleased Premises; provided, that Sublandlord shall promptly return to
Subtenant all sums paid by Subtenant to Sublandlord in connection with
Subtenant’s execution of this Sublease. In the event such unconditional consent
of Master Landlord is not obtained by Sublandlord by June 21, 2005, then either
Sublandlord or Subtenant may terminate this Sublease by giving the other party
ten (10) days’ prior written notice, in which case this Sublease shall terminate
on the day following the last day of the ten (10) day notice period (unless
Master Landlord’s consent is obtained during such ten (10) day period, in which
case this Sublease shall remain in full force and effect), neither party shall
have any further rights or obligations hereunder and Sublandlord promptly shall
return to Subtenant all sums paid by Subtenant to Sublandlord in connection with
Subtenant’s execution of this Sublease.

 

19. FURNITURE

 

(a) Sublandlord agrees to lease to Subtenant, and Subtenant agrees to lease from
Sublandlord, the existing cubicles, furniture, break room and training room
furniture (if any), audio-visual equipment (if any), cable wiring, and phone
wiring located in the Sublease Premises as of April 15, 2005 (collectively, the
“Furniture”) for the duration of the Sublease Term at no additional Rent
hereunder. The Furniture is currently located in the Sublease Premises.
Sublandlord and Subtenant shall work together to create a list of the Furniture
prior to the Sublease Commencement Date, and shall attach such list to this
Sublease as Exhibit E hereto. Notwithstanding the foregoing, Subtenant shall not
have the right to utilize Sublandlord’s phone system or phones. Subtenant shall
install its own phone switch and incoming data lines from the telephone utility
company at Subtenant’s sole cost and expense.

 

(b) Subtenant may not remove the Furniture from the Sublease Premises, except as
may be necessary for routine maintenance or repair. The Furniture shall be
deemed to have been accepted by Subtenant for all purposes under this Sublease
upon Subtenant’s occupancy of the Sublease Premises. Sublandlord represents to
Subtenant that Sublandlord owns the Furniture free of all claims of third
parties thereto. No right, title or interest in the Furniture shall pass to
Subtenant other than the right to maintain possession and use of the Furniture
for the Sublease Term. Subtenant shall give and record such notices and take
such other commercially reasonable action at its own expense as may be necessary
to prevent any third party from acquiring or having the right under any
circumstances to acquire any interest in the Furniture which arises due to
Subtenant’s actions. Subtenant accepts the Furniture in its “AS IS” condition,
and Sublandlord hereby disclaims any and all warranties with respect to the
Furniture,

 

14



--------------------------------------------------------------------------------

including without limitation the warranty of merchantability and fitness for a
specific use. Subtenant hereby assumes all risk of loss, damage or destruction
(beyond normal wear and tear) to the Furniture from the date of commencement of
Subtenant’s occupancy of the Sublease Premises until the Furniture has been
returned to, and accepted by, Sublandlord upon the expiration or earlier
termination of the Sublease Term. If during the Sublease Term any item of
Furniture shall become lost, stolen, destroyed, damaged beyond repair or
rendered permanently unfit for use for any reason (beyond normal wear and tear),
or in the event of any condemnation, confiscation, theft or seizure or
requisition of title to or use of the Furniture not caused by Sublandlord,
Subtenant shall immediately pay to Sublandlord an amount equal to the value of
such item at the time of such loss.

 

20. BROKERS

 

(a) Subtenant represents and warrants that it has not had dealings with any real
estate broker, finder or other person who could claim a commission or finder’s
fee from Sublandlord with respect to this Sublease other than Subtenant’s Broker
specified in the Basic Sublease Information. Sublandlord shall pay Sublandlord’s
Broker a commission on this Sublease, subject to the terms of a separate
agreement. Sublandlord’s Broker shall share such commission with Subtenant’s
Broker.

 

(b) Sublandlord represents and warrants that it has not had dealings with any
real estate broker, finder or other person who could claim a commission or
finder’s fee from Sublandlord with respect to this Sublease other than
Sublandlord’s Broker.

 

(c) Each party shall indemnify, defend and hold the other harmless from all
damages, costs, expenses, and liability resulting from such party’s breach of
the foregoing representation and warranty. This indemnity shall survive the
termination of the Sublease.

 

21. INDEMNITY

 

Each of Sublandlord and Subtenant agrees to indemnify and hold the other party,
and its officers, agents and employees, harmless from and against all claims due
to or arising from (i) the gross negligence or willful misconduct of the
indemnifying party and (ii) breach of the Master Lease by the indemnifying party
(but not by any third party). These obligations under this Section 21 shall
survive the termination of this Sublease. Following notice from the indemnified
party, the indemnifying party shall defend all claims covered by indemnity at
its expense by counsel reasonably satisfactory to the indemnified party. As used
herein, “Claims” shall mean obligations, losses, claims, actions (including
remedial or enforcement actions of any kind and administrative or judicial
proceedings, suits, orders or judgments), causes of action, liabilities,
penalties, damages, including consequential and punitive damages, costs and
expenses (including reasonable attorneys’ and consultants’ fees and expenses).

 

22. FITNESS CENTER

 

A fitness center exists within the complex and, to the extent it is open and
operating, is available for Subtenant’s use at no additional cost on the terms
and conditions provided herein. Subtenant’s membership to the fitness center
shall be limited to 2 memberships per 1,000 rentable square feet of the Sublease
Premises, and shall be subject to all the rules and regulations of the Master
Landlord. Sublandlord does not represent or warrant to Subtenant that Master
Landlord will continue to maintain and operate the fitness center for the
tenants of the complex. The continued availability of the fitness center shall
not be condition precedent to this Sublease, and the failure of the fitness
center to be available to Subtenant shall have no effect upon this Sublease or
the rent payable by Subtenant to Sublandlord under this Sublease.

 

15



--------------------------------------------------------------------------------

23. CAFETERIA

 

A cafeteria exists within the complex and, to the extent it is open and
operating, is available for Subtenant’s use at no additional cost on the terms
and conditions provided herein. Sublandlord does not represent or warrant to
Subtenant that Openwave will continue to open and operate the cafeteria for
tenants of the Building, and the continued availability of the cafeteria shall
not be condition precedent to this Sublease and shall have no effect upon this
Sublease or the rent payable by Subtenant to Sublandlord under this Sublease. If
Openwave operates the cafeteria for its own people and any third parties, the
cafeteria will be open to other tenants of the Building and Subtenant will have
reasonable access and use of the cafeteria during the hours of food services
operations. Sublandlord will use its commercially reasonable efforts, promptly
following the Effective Date of this Sublease to assist Subtenant in arranging
discussions with Openwave regarding reasonable access and use of the cafeteria
during the hours 7:30 a.m. – 3:00 p.m, Monday through Friday.

 

24. USE

 

Subtenant shall use the Sublease Premises solely for the Permitted Use
identified in the Master Lease and for no other purpose without the consent of
Sublandlord and Master Landlord, which consent may be withheld in Master
Landlord’s discretion pursuant to the terms of the Master Lease. Subtenant
agrees that its use shall comply with all applicable laws, statutes, ordinances,
governmental rules, regulations and requirements, including without limitation
all applicable fire and building codes and all Environmental Laws (collectively,
“Governmental Requirements”), and that it shall not use or permit the Sublease
Premises to be used for any purposes other than those described above. Subtenant
shall not commit or permit to be committed on the Sublease Premises any act or
omission which shall violate any term or condition of the Master Lease, or that
would create waste or a nuisance or interfere with or disturb other tenants in
the Building.

 

25. MISCELLANEOUS

 

(a) This Sublease may be executed in one or more counterparts, each of which
shall be deemed the original, and together which shall constitute an original.
Facsimile signatures shall be treated and have the same effect as original
signatures.

 

(b) The individuals signing below represent that they have the requisite
corporate authority to execute this Sublease on behalf of their respective
corporations and to bind their respective corporations to the terms and
conditions of this Sublease.

 

(c) This instrument contains all of the agreements and conditions made between
the parties hereto and may not be modified orally or in any other manner other
than by an agreement in writing signed by all of the parties hereto. This
Sublease supersedes and revokes all prior agreements, negotiations, letter of
intent and understandings, whether oral or in writing, between the parties or
their respective representatives.

 

(d) The benefit of the provisions of this Sublease is expressly limited to
Sublandlord and Subtenant and their respective permitted successors and assigns.
Under no circumstances will any third party be construed to have any rights as a
third party beneficiary with respect to any of said provisions.

 

(e) The Basic Sublease Information is incorporated in this Sublease in its
entirety by this reference.

 

16



--------------------------------------------------------------------------------

(f) If any party brings an action or proceeding to enforce the terms hereof or
declare rights hereunder the prevailing party in such proceeding, action or
appeal thereon, shall be entitled to recover its reasonable attorneys’ fees,
expert witness fees and costs.

 

(g) If for any reason Sublandlord receives from Master Landlord an abatement of
rent for damage, destruction, condemnation, force majeure or other impairment of
Subtenant’s ability to use the Sublease Premises under the terms and conditions
of the Master Lease, Subtenant shall be entitled to an abatement of Rent due
under this Sublease for the same period of time and to the same extent (but on a
percentage basis only) that Sublandlord’s rent shall have been abated under the
Master Lease.

 

(h) Unless otherwise expressly provided herein, whenever the Sublease requires
an approval, consent, designation, determination, selection or judgment by
either Sublandlord or Subtenant, such approval, consent, designation,
determination, selection or judgment and any conditions imposed thereby shall be
reasonable and shall not be unreasonably withheld or delayed, and in exercising
any right or remedy hereunder each party shall at all times act reasonably and
in good faith.

 

26. DAMAGE AND DESTRUCTION

 

In the event of damage or destruction to the Sublease Premises such that the
Sublease Premises are no longer usable by Subtenant and as to which repairs will
take longer than one hundred eighty ((180) days to complete, Subtenant may
terminate this Sublease. In addition, Subtenant shall have no liability for the
restoration of any alterations, additions or improvements that were not
constructed by or for the benefit of Subtenant.

 

27. QUIET ENJOYMENT

 

Subtenant shall peacefully have, hold and enjoy the Sublease Premises subject to
the terms and conditions of this Sublease, provided that Subtenant pays all Rent
and performs all of Subtenant’s other covenants and agreements contained herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of the
Effective Date.

 

SUBLANDLORD:   SUBTENANT: INFORMATICA CORPORATION,   NIKU CORPORATION, a
Delaware corporation   a Delaware corporation By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Print Name:  

 

--------------------------------------------------------------------------------

  Print Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

 

17



--------------------------------------------------------------------------------

Exhibit A

 

Copy of Master Lease

 

(Attached)



--------------------------------------------------------------------------------

Exhibit B

 

Plan of Sublease Premises

 

(Attached)



--------------------------------------------------------------------------------

Exhibit B-1

 

Plan of Warehouse and UPS Areas

 

(Attached)



--------------------------------------------------------------------------------

Exhibit C

 

Hazardous Materials Definition

 

Hazardous Materials: For purposes of this Sublease, “Hazardous Materials” shall
be defined as oil, petroleum explosives, asbestos, radioactive materials, toxic
substances or similar materials, including, without limitation, any substances
which are or become defined as “hazardous substances,” “hazardous materials,”
“hazardous wastes,” “toxic wastes,” or toxic substances” under applicable
Environmental Laws, or any material the presence of which upon, at, on, under,
beneath or above the Property causes or threatens to cause a hazard to human
health or safety or the environment.

 

Environmental Laws: For purposes of this Sublease, “Environmental Laws” shall be
defined as any and all applicable past, present and future federal, state or
local statutes, laws, regulations, rules, ordinances, codes, licenses, permits
orders, actions, policies, approvals, plans, authorizations, treaties, consent
decrees, injunctions, restrictions, and similar items of all governmental
agencies, departments, commissions, boards, bureaus or instrumentalities of
governing jurisdictions relating to protection of human health and safety and
the indoor and outdoor environment, including without limitation all
requirements relating to emissions, discharges or releases or threatened
releases of Hazardous Materials into the environment, including without
limitation, ambient air, surface water, groundwater, or land or otherwise
relating to Hazardous Materials Activities or the cleanup or other remediation
thereof.

 

Hazardous Materials Activities: For purposes of this Sublease, “Hazardous
Materials Activities” shall be defined as the use, processing, distribution,
generation, manufacture, handling, storage, transportation, treatment, disposal,
emission, discharge, release, or threatened release, of, or remedial actions
concerning, any Hazardous Materials.

 

 



--------------------------------------------------------------------------------

Exhibit D

 

Initial T.I.’s

 

(Attached)



--------------------------------------------------------------------------------

Exhibit E

 

Furniture List

 

(Attached)



--------------------------------------------------------------------------------

Exhibit F

 

Recurring Building Maintenance

 

Costs for 2005